Order filed December 3, 2019




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-19-00767-CV
                                  ____________

                         TIM WILSON SR., Appellant

                                         V.

                          FRIEDA WILSON, Appellee


                   On Appeal from the County Court at Law
                             Waller County, Texas
                      Trial Court Cause No. 10-06-20425

                                    ORDER

      The clerk’s record was filed November 14, 2019. Our review has determined
that a relevant item has been omitted from the record. See Tex. R. App. P. 34.5(c).
The record contains a document entitled “Clerk’s Notice of Appeal” but does not
contain the notice of appeal filed by the appellant. Accordingly, the Waller County
District Clerk is directed to file a supplemental clerk’s record by December 13,
2019, containing the notice of appeal.
       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.

                                       PER CURIAM



Panel consists of Justices Wise, Jewell, and Poissant.




                                            2